Name: 2014/551/EU, Euratom: Decision of the European Parliament of 3Ã April 2014 on the closure of the accounts of the general budget of the European Union for the financial year 2012, Section III Ã¢  Commission
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  accounting;  budget
 Date Published: 2014-09-05

 5.9.2014 EN Official Journal of the European Union L 266/114 DECISION OF THE EUROPEAN PARLIAMENT of 3 April 2014 on the closure of the accounts of the general budget of the European Union for the financial year 2012, Section III  Commission (2014/551/EU, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2012 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2012 (COM(2013) 570  C7-0273/2013) (2),  having regard to the Commissions report on the follow-up to the discharge for the 2011 financial year (COM(2013) 668), and to the Commission staff working documents accompanying that report (SWD(2013) 348 and SWD(2013) 349),  having regard to the Commission communication of 5 June 2013 entitled Synthesis of the Commissions management achievements in 2012 (COM(2013) 334),  having regard to the Commissions report on the evaluation of the Unions finances based on the results achieved (COM(2013) 461), and to the Commission staff working documents accompanying that report (SWD(2013) 228 and SWD(2013) 229),  having regard to the Commission communication on the protection of the European Union budget to end 2012 (COM(2013) 682),  having regard to the Commission communication on the application of net financial corrections on Member States for Agriculture and Cohesion Policy (COM(2013) 934),  having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2012 (COM(2013) 606), and to the Commission staff working document accompanying that report (SWD(2013) 314),  having regard to the Court of Auditors Annual Report on the implementation of the budget concerning the financial year 2012, together with the institutions replies (3), and to the Court of Auditors special reports,  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2012 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Councils recommendation of 18 February 2014 on discharge to be granted to the Commission in respect of the implementation of the budget for the financial year 2012 (05848/2014  C7-0048/2014),  having regard to the Councils recommendation of 18 February 2014 on discharge to be granted to the executive agencies in respect of the implementation of the budget for the financial year 2012 (05850/2014  C7-0049/2014),  having regard to Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union and Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 55, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 62, 164, 165 and 166 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (7), and in particular Article 14(2) and (3) thereof,  having regard to Rule 76 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A7-0242/2014), 1. Approves the closure of the accounts of the general budget of the European Union for the financial year 2012; 2. Sets out its observations in the resolution forming an integral part of its decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2012, Section III  Commission and executive agencies, and in its resolution of 3 April 2014 on the Court of Auditors special reports in the context of the 2012 Commission discharge (8); 3. Instructs its President to forward this decision to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors and the European Investment Bank, and to arrange for its publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 56, 29.2.2012. (2) OJ C 334, 15.11.2013, p. 1. (3) OJ C 331, 14.11.2013, p. 1. (4) OJ C 331, 14.11.2013, p. 10. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. (7) OJ L 11, 16.1.2003, p. 1. (8) Texts adopted, P7_TA(2014)0288 (see page 69 of this Official Journal).